DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
An information processing apparatus for creating a dispatch schedule for a medical service vehicle, comprising: 5a controller configured to obtain information about a designated area and information about a medical service target and create, in accordance with a population distribution in the designated area, a dispatch schedule for dispatching a medical service vehicle capable of dealing with the medical service target to the designated area.

Independent claims 9 and 15 recite substantially similar limitations. The claimed invention is essentially directed to the abstract idea of collecting information including a medical service target, analyzing the data and determining a dispatch schedule for medical service based on the analyses. 
The limitations of obtaining information about an area and medical service target, creating a dispatch schedule, and dispatching a medical service vehicle to the designated area, in the context of this claim, encompasses one skilled in the pertinent art to manually analyze and determine dispatching a medical service vehicle capable of dealing with the service target at the designated area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a “controller” or “computer-readable storage medium,” or an “information processing apparatus.” The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing information and analyzing that information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of creating, in accordance with a population distribution in the designated area amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claim limitations, under the broadest reasonable interpretation, recite an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to dispatch a medical services vehicle to a patient in a targeted area. This is a method of managing interactions between people. The mere nominal recitation of a generic calculations/analyses and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations appear to monopolize the abstract idea of dispatching ambulance services - a common practice between a care provider and his patient. As written, the claims appear to monopolize the practice of the abstract idea as they do not place any meaningful limits thereon. Thus, the claims recite an abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0159251 A1 to Iwasaki et al., hereinafter “Iwasaki,” in view of U.S. 2010/0299177 A1 to Buczkowski et al., hereinafter “Buczkowski” and further in view of U.S. 2016/0342740 A1 to Moore et al., hereinafter “Moore.”
Regarding claim 1, Iwasaki discloses An information processing apparatus for creating a dispatch schedule for a medical service vehicle, comprising: 5a controller configured to obtain information about a designated area and information about a medical service target (See Iwasaki at least at Paras. [0579], [0703]-[0704], [0726]-[0729]; Fig. 1). 
Iwasaki may not specifically describe but Buczkowski teaches to create, in accordance with a population distribution in the designated area, a dispatch schedule (See Buczkowski at least at Abstract; Paras. [0011]-[0012], [0028]).
Iwasaki and Buczkowski may not specifically describe but Moore teaches dispatching a medical service vehicle capable of dealing with the medical service target to the designated area (See Moore at least at Abstract; Paras. [0030], [0034]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki to incorporate the teachings of Buczkowski and Moore and provide a dispatch schedule in accordance with population and dispatching a medical service vehicle to the target. Buczkowski is directed to a dynamic dispatching and assignment system. Moore relates to software for emergency medical services. Incorporating the dispatching system as in Buczkowski with the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Regarding claims 9 and 15, independent claims 8 and 15 recite substantially the same limitations as included in independent claim 1. Thus, claims 8 and 15 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore and further in view of RU2019/117796 A to Bayutin et al., hereinafter “Bayutin.”
Regarding claim 2, Iwasaki as modified by Buczkowski and Moore discloses all the limitations of claim 1. Iwasaki, Buczkowski and Moore may not specifically describe but Bayutin teaches wherein the controller is configured to create the dispatch schedule in accordance with a disease prevalence status (See Bayutin at least at Abstract; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski and Moore to incorporate the teachings of Bayutin and provide dispatching in accordance with a disease prevalence status. Bayutin is directed to a method of providing round-the-clock ambulance and emergency medical care to a population. Incorporating the emergency medical care techniques as in Bayutin with the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Regarding claims 10 and 16, claims 10 and 16 recite substantially the same limitations as included in claim 2. Thus, claims 10 and 16 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 2, above. 

Claims 3-4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore and further in view of U.S. 2016/0196387 A1 to Whannel et al., hereinafter “Whannel.”
Regarding claim 3, Iwasaki as modified by Buczkowski and Moore discloses all the limitations of claim 1. Iwasaki, Buczkowski and Moore may not specifically describe but Whannel teaches wherein the controller is configured to present, in accordance with statistics regarding a number of doctors and a number of residents with respect to 20individual areas, a candidate area, to which the medical service vehicle is able to be dispatched, to determine the designated area (See Whannel at least at Abstract; Paras. [0066]-[0068]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski and Moore to incorporate the teachings of Whannel and provide doctors and residents in a particular area to be served. Whannel is directed to a patient data management platform for community paramedicine. Incorporating the community paramedicine platform as in Whannel with the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Regarding claim 4, Iwasaki as modified by Buczkowski and Moore discloses all the limitations of claim 1. Iwasaki, Buczkowski and Moore may not specifically describe but Whannel teaches wherein 25the controller is configured to obtain the information about the designated area by receiving the information about the designated area from a first terminal apparatus (See id.).

Regarding claims 11-12 and 17-18, claims 11-12 and 17-18 recite substantially the same limitations as included in claims 3-4, respectively. Thus, claims 11-12 and 17-18 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 3-4, above. 

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore, in view of Whannel and further in view of U.S. 2017/0300654 A1 to Stein et al., hereinafter “Stein.”
Regarding claim 5, Iwasaki as modified by Buczkowski, Moore and Whannel discloses all the limitations of claim 4. Iwasaki, Buczkowski, Moore and Whannel may not specifically describe but Stein teaches wherein the controller is configured to, when a notification indicating that the medical service vehicle has reached a specific location in the designated area is received from a second terminal apparatus that performs a telemedicine Ref. No. P0193490-US (24/29)- 25 - service by establishing communication with the first terminal apparatus, perform control for initiating communication between the first terminal apparatus and the second terminal apparatus (See Stein at least at Abstract; Paras. [0144]-[0146]; Figs. 1, 4, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski, Moore and Whannel to incorporate the teachings of Stein and provide a notification when the medical service vehicle reaches a specified location and communications are established. Stein is directed to a mobile medicine communication platform. Incorporating the mobile medicine communication platform as in Stein with the community paramedicine platform as in Whannel, the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Regarding claims 13 and 19, claims 13 and 19 recite substantially the same limitations as included in claim 5. Thus, claims 13 and 19 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 5, above. 

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore, in view of Whannel, in view of Stein and further in view of U.S. 10,684,742 B2 to Okabe et al., hereinafter “Okabe.”
Regarding claim 6, Iwasaki as modified by Buczkowski, Moore, Whannel and Stein discloses all the limitations of claim 5, but may not specifically describe and Okabe teaches wherein the controller is configured to, when a treatment request at a medical facility is received from the first terminal apparatus, send, to the second terminal apparatus, information about a particular medical facility that has a 10clinical department included in the treatment request and that is situated within a predetermined range from the designated area (See Okabe at least at Abstract; Col. 6, ln. 11-60; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski, Moore, Whannel and Stein to incorporate the teachings of Okabe and provide a treatment request and a range to a designated area. Okabe is directed to a medical support apparatus and terminals. Incorporating the medical support terminals as in Okabe with the mobile medicine communication platform as in Stein, the community paramedicine platform as in Whannel, the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Regarding claims 14 and 20, claims 14 and 20 recite substantially the same limitations as included in claim 6. Thus, claims 14 and 20 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 6, above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore, in view of Whannel, in view of Stein, in view of Okabe and further in view of U.S. 2019/0361451 A1 to Wilson et al., hereinafter “Wilson.”
Regarding claim 7, Iwasaki as modified by Buczkowski, Moore, Whannel, Stein and Okabe discloses all the limitations of claim 6, but may not specifically describe and Wilson teaches wherein 15the controller is configured to change the predetermined range in accordance with the designated area (See Wilson at least at Abstract; Paras. [0002]-[0003], [0014]-[0015], [0050]-[0055], [0060]-[0063]; Fig. 2, 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski, Moore, Whannel, Stein and Okabe to incorporate the teachings of Wilson and provide a change to the predetermined range in accordance with a designated area. Wilson is directed to a method for rendezvous coordination of an ambulance. Incorporating the ambulance coordination as in Wilson with the medical support terminals as in Okabe, the mobile medicine communication platform as in Stein, the community paramedicine platform as in Whannel, the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki, in view of Buczkowski, in view of Moore, and further in view of Okabe.
Regarding claim 8, Iwasaki as modified by Buczkowski and Moore discloses all the limitations of claim 1, but may not specifically describe and Okabe teaches the information processing apparatus according to claim 1; 20a first terminal apparatus; and a second terminal apparatus (See Okabe at least at Abstract; Col. 9, ln. 38 – Col. 10, ln. 7; Col. 37, ln. 60-67; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Iwasaki, Buczkowski and Moore to incorporate the teachings of Okabe and provide various apparatus and terminal apparatus for processing information. Okabe is directed to medical support apparatus for medical care. Incorporating the medical support apparatus as in Okabe with the dispatching system as in Buczkowski, the EMS software as in Moore and the vehicle and service management device as in Iwasaki would thereby improve the applicability, efficacy, and accuracy of the claimed information processing apparatus for creating a dispatch schedule for a medical service vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686